 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10                                                   Case No. 19cv1706-JAH (RBB)
     RAUL URIARTE-LIMON,
11                                                   ORDER GRANTING JOINT
                                       Plaintiff,
12          v.                                       MOTION TO DISMISS

13   FRANKIE L. JOHNSTONE, in
     individual and representative capacity as
14   trustee under the Frankie L. Johnstone
     Trust, dated December 20, 2012; TALK-
15   A-LOT WIRELESS LLC, a Michigan
16
     Limited Liability Company; and Does 1-
     10,
17
                                       Defendants.
18
           On March 18, 2020, Plaintiff, Raul Uriarte-Limon, and Defendants, Frankie L.
19
     Johnstone and Talk-A-Lot Wireless LLC, filed a joint motion to dismiss this case
20
     with prejudice.
21
           IT IS HEREBY ORDERED that the joint motion is GRANTED. The case is
22
     DISMISSED with prejudice. Each party will bear its own costs and attorneys’ fees
23
     in connection with this action.
24
           IT IS SO ORDERED.
25

26
     Dated: March 18, 2020
27
                                                     __________________________
28                                                   Hon. John A. Houston
                                                     United States District Judge
